Exhibit 10.6
10.6 Guarantee Agreement between Shandong Guangda Sun & Moon Grease
Co., Ltd and Rural Cooperative Bank of Dongping, Shandong, dated on March
15, 2011 for RMB 10 million Loan

•  
Main Contents

  •  
Contract No.: Shandong Dongping Nongcun Hezuo Yinhang Gao Di Zi (2010) No. 0026
    •  
Guarantor: Xuchun Wang
    •  
Guarantee: Rural Cooperative Bank of Dongping, Shandong
    •  
As guarantor, Shandong Guangda Sun & Moon Grease Co., Ltd undertakes to assume
joint and several liabilities for Shandong Xiangrui Pharmacy Co., Ltd.’s
indebtedness towards Rural Cooperative Bank of Dongping, Shandong under a Loan
Agreement with Contract No.: Shandong Dongping Nongcun Hezuo Yinhang Liu Jie Zi
(2011 No. 0026) and a Loan Agreement with Contract No.: Shandong Dongping
Nongcun Hezuo Yinhang Liu Jie Zi (2011 No. 0027).
    •  
Secured Items: the loan principal, interest, penalty interest, damages,
compensation and all the expenses incurred for Bank of Communications to realize
its creditor’s right under Loan Agreement;
    •  
Liabilities of Breach of Contract: Guarantor shall compensate Warrantee any loss
suffered from Shandong Xiangrui Pharmacy Co., Ltd.’s breach of contract.

•  
Headlines of the articles omitted

  •  
Guaranty period
    •  
Commitment of guarantor
    •  
Assumption of guarantor’s responsibility
    •  
Dispute settlement
    •  
Miscellaneous
    •  
Effectiveness
    •  
Validity
    •  
Attention

 

 